Proceeding pursuant to CPLR article 78 to review respondent’s determination dated, May 8, 1975, which, after a hearing, dismissed the petitioner from his position in the Nassau County Police Department. Petition dismissed, without costs or disbursements. Petitioner commenced this proceeding more than 50 days following the service upon him of the determination sought to be reviewed. Subdivision d of section 8-13.0 of the Nassau County Administrative Code (L 1939, ch 272, § 1, as amd by L 1948, ch 436 § 1) provides that proceedings to review disciplinary proceedings against Nassau County policemen must be commenced within 30 days of the service upon the petitioner of the determination sought to be reviewed. Accordingly, this proceeding is time-barred. We note, however, that we have reviewed the record and the issues raised by the petitioner, and that, were those issues properly before us, we would deny the relief sought, confirm the determination under review and dismiss the petition on the merits. There is, in the record, substantial evidence to support the respondent’s determination; the petitioner was accorded all procedural safeguards to which he was entitled. Martuscello, Acting P. J., Cohalan, Margett, Damiani and Rabin, JJ., concur.